       Case 4:09-cr-00115-BMM Document 73 Filed 08/03/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                            CR 09-115-GF-BMM
                        Plaintiff,

          vs.                               ORDER GRANTING
                                            UNOPPOSED MOTION
 SCOTT ZEAN SHIGLEY,                        TO VACATE

                        Defendant.



      Defendant Scott Zean Shigley filed a motion for early termination of his

supervised release. Doc. 69. The Court set a hearing on the motion. Doc. 71.

The United States moves the Court to vacate the August 4, 2020, hearing. Doc.

72. The motion to vacate the hearing is unopposed. Good cause appearing,

      IT IS HEREBY ORDERED that the August 4, 2020, hearing is VACATED.

      DATED this 3rd day of August, 2020.




                                        1
